In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00152-CV
JERLENE TIPPETT, Appellant                  §   On Appeal from the 67th District
                                                Court

V.                                          §   of Tarrant County (067-294418-17)

                                            §   February 20, 2020
SAFECO INSURANCE COMPANY OF
INDIANA, Appellee                           §   Opinion by Justice Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm the trial court’s order

denying Appellant Jerlene Tippett’s motion for partial summary judgment.            We

reverse the trial court’s summary judgment as to Appellant Jerlene Tippett’s claims for

breach of contract, breach of the duty of good faith and fair dealing, fraud, violations

of Chapter 541 of the Texas Insurance Code, violations of the Texas Deceptive Trade

Practices Act, and violations of the Prompt Payment of Claims provisions of

Chapter 542 of the Texas Insurance Code. We remand the case to the trial court for

proceedings consistent with this opinion.
       It is further ordered that Appellant Jerlene Tippett shall pay one-half of all

costs of this appeal and that Appellee Safeco Insurance Company of Indiana shall pay

one-half of all costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel